Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Ralph Stewart, Jr., appeals the district court’s orders denying his motion for reconsideration and granting his request for an extension of time to file objections to the recommendation of the magistrate judge (No. 12-1190) and the court’s order adopting the recommendation of the magistrate judge and dismissing Stewart’s civil action and granting Appellee’s request for attorney’s fees. (No. 12-1805). On appeal, we confine our review to the issues raised in the Appellant’s briefs. See 4th Cir. R. 34(b). Stewart’s informal briefs do not challenge the bases for the district court’s orders denying his motion for reconsideration and granting his request for an extension of time to file objections to the magistrate judge’s recommendation. Stewart’s informal briefs also do not challenge the district court’s ruling granting Appellee’s request for attorney’s fees. Accordingly, Stewart has forfeited appellate review of this ruling and the court’s orders giving rise to appeal No. 12-1190.
With respect to the district court’s dismissal of Stewart’s complaint, we have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stewart v. Va. Commonwealth Univ. Health Sys. Auth., No. 3:09-cv-00738-HEH-DJN, 2012 WL 462955 (E.D.Va. Feb. 13, 2012). We deny Stewart’s motion for an extension of the informal briefing schedule and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.